Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145937                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHIGAN FILM COALITION,                                                                               David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 145937
                                                                   COA: 304000
                                                                   Oakland CC: 2010-115635-CZ
  STATE OF MICHIGAN, DEPARTMENT
  OF TREASURY and TREASURER,
            Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, J., concurs with the opinion of the dissenting judge in the Court of
  Appeals that plaintiff lacks standing. Mich Film Coalition v Michigan, unpublished
  opinion per curiam of the Court of Appeals, issued August 12, 2012 (Docket No. 304000)
  (JANSEN, J., dissenting).

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2013                       _________________________________________
           h0305                                                              Clerk